Filing Date: 7/3/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 12/31/2018 (KR 10-2018-0173646)
Applicant: Lee
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-8, 11, 12, 15-18, and 20) in the reply filed on 12/4/2020 is acknowledged.
Claims 9, 10, 13, 14, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not adequately describe the subject matter of claim 4.  The specification does not discuss a configuration wherein the organic light emitting layer is not formed over the bank as all embodiments include the light emitting layer at least partially overlying the bank, albeit through the dielectric layer.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the organic light emitting layer is not formed over the bank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 11, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites the limitation "the exposed part of each of the thin film transistors".  There is insufficient antecedent basis for this limitation in the claim.  An “exposed part” must be introduced in the claim in order to clearly set forth the bounds of the claim.
Claim 2 depends from claim 1 and inherits its deficiencies.
With regard to claim 4, the claim recites, “wherein the organic light emitting layer is not formed over the bank.”  It is unclear if this claim is directed to the light emitting layer not being formed over the entire surface of the bank, the light emitting layer not being formed directly contacting the bank, the light emitting layer not being formed overlying the bank at all, or some other interpretation, rendering the indefinite.  For the purposes of examination with regard to the prior art, this claim will be treated as if directed to the light emitting layer not being formed over the entire surface of the bank.
With regard to claim 11, the claim recites, “wherein the dielectric layer is open on an upper surface of the spacer.”  It is unclear by what means a dielectric layer may be “open”, rendering the claim indefinite.  For the purposes of examination with regard to the prior art, the claim will be treated as if directed to an opening in the dielectric layer that exposes the upper surface of the spacer.
With regard to claim 12, the claim recites, “wherein the dielectric layer exposes a part of a side surface of the spacer connected to the upper surface of the spacer and on the upper surface 
With regard to claim 20, the claim recites, “when the dielectric layer includes a plurality of sub-layers,”.  Claim 18, from, which claim 20 depends, introduces “first ultraviolet (UV) blocking films and second UV blocking films”.  The relationship between the “sub-layers” of claim 20 and the “first ultraviolet (UV) blocking films and second UV blocking film” is unclear, rendering the claim indefinite.  For the purposes of examination with regard to the prior art, claim 20 will be treated as if depending from claim 3, thereby obviating the conflict.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamazaki et al. (US 2003/0094615)
With regard to claim 3, Yamazaki teaches, in Fig 1, an organic light emitting display device comprising: at least one thin film transistor (TFT) (306) on a substrate (101); an electrode (126) electrically connected to the at least one TFT; a bank (128) to expose an emission part of the electrode; a dielectric layer (129) on the bank, and to at least one of reflect and absorb light in an ultraviolet range (formed of silicon nitride, [0058]); and an organic light emitting layer (130) to overlap the emission part and on the dielectric layer around the emission part.
With regard to claim 4, Yamazaki teaches, in Fig 1, that the organic light emitting layer is not formed over the bank (see figure).
With regard to claim 6, Yamazaki teaches, in Fig 1, that the ultraviolet range is a wavelength of about 10 nm to 400 nm (silicon nitride has this property).
With regard to claim 7, Yamazaki teaches, in Fig 1, that the dielectric layer is an inorganic film ([0058]).
With regard to claim 8, Yamazaki teaches, in Fig 1, that the dielectric layer comprises at least one selected from the group consisting of ZnOx, TiOx, SixNy and TaxOy ([0058]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094615) in view of Kim et al. (US 2018/0286925).
With regard to claim 1, Yamazaki teaches, in Fig 1, an organic light emitting display device comprising: thin film transistors (303-306) on a substrate (101); a planarization film (115) 
Yamazaki does not explicitly teach a spacer on the bank; and that the UV blocking layer is on surfaces of the spacer.
Kim teaches, in Fig 3, a spacer (191) on the bank (180); and that the UV blocking layer (310) is on surfaces of the spacer to, “prevent or minimize defects of the organic light emitting layers,” ([0061]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki with the spacer of Kim to prevent or minimize defects.
With regard to claim 2, Yamazaki teaches, in Fig 1, that the UV blocking layer has a thickness of 700 Å to 2000 Å ([0058]).
With regard to claim 5, Yamazaki teaches most of the limitations of this claim as set forth above with regard to claim 3.
Yamazaki also teaches, in Fig 1, a planarization film (115) to cover the at least one thin film transistor.
Yamazaki does not explicitly teach a spacer on the bank, wherein the dielectric layer is further on the spacer.
Kim teaches, in Fig 3, a spacer (191) on the bank (180), wherein the dielectric layer (310) is further on the spacer to, “prevent or minimize defects of the organic light emitting layers,” ([0061]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki with the spacer of Kim to prevent or minimize defects.
With regard to claim 15, Kim teaches, in Fig 3, that the spacer and the bank are formed of the same material ([0062]).
With regard to claim 16, Kim teaches, in Fig 3, that the spacer and the bank are formed of polyamide or polyimide ([0060]).
With regard to claim 17, Yamazaki teaches, in Fig 1, that the planarization film is an organic film including a photoactive compound (PAC) ([0057]).
With regard to claim 18, Kim teaches, in Fig 3, that the dielectric layer (here taking 300 as the dielectric layer) includes first ultraviolet (UV) blocking films (310) and second UV blocking films (330) on the first UV blocking films.
With regard to claim 20, Kim teaches, in Fig 3, that when the dielectric layer (300) includes a plurality of sub-layers (310, 320, 330), an outermost sub-layer layer is flexible ([0115]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2003/0094615) in view of Kim et al. (US 2018/0286925) and Mitsuya et al. (US 2008/0303424).
With regard to claim 11, Yamazaki/Kim teach most of the limitations of this claim as set forth above with regard to claim 5.
Yamazaki/Kim do not explicitly teach that the dielectric layer is open on an upper surface of the spacer.
Mitsuya teaches, in Fig 6, that the dielectric layer (64) is open (52) on an upper surface of the spacer (50) so that, “problems resulting from outgassing, such as emission failure, can be prevented,” ([0166]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Yamazaki/Kim with the dielectric layer opening of Mitsuya to prevent problems resulting from outgassing, such as emission failure.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious the structure shown in Figure 8 of the instant application where a contiguous region of the side surface of the spacer and the upper surface of the spacer is exposed by an opening in the dielectric layer.  As set forth above, this was the interpretation given by the Examiner to the claim due to the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829